OPINION of the court, by
.Judge Owsley
— This is an action of debt brought by Gohagin, as assignee of Henry Shrader, in the Hardin circuit court, on abend executed in the slate of Virginia, ior¿’469 14*. Maryland currency, equal to £ 375 las, 2d. Kentucky currency. On the trial of the cause, the jury returned a verdict for ¿469 14s. Maryland currency, equal to £375 1 is. 2a. Kentucky currency, and one penny in damages, whereupon the court awarded judgment against Davidson for ¿’469 14s Maryland currency, equal to £375 15s 2d Kentucky currency, the debt in the declaration mentioned, with interest thereon at the rate of six per sentum per annum from the 25th of June, 1802, until paid, aad costs, ike. The only question which w* *635deem necessary to be considered in this cause is, whether the court acted correctly in awarding judgment for interest. The rate of interest of another state is matter of fact, and as ail other facts should be found by the jury ; it should have been found in damages. The jury having found .but one penny damages, it was not competent for the court to infer the fact different from the finding of the jury, and award judgment accordinglr. It is therefore considered by the court, that the judgment of the Hardm circuit coir, t is erroneous, and must be reversed, the cause remanded to that court for judgment to be awarded according to verdict without interest.